The action is by an infant against a physician and surgeon to recover damages for injuries alleged to have been sustained through the negligence of defendant at the time he was operating upon the plaintiff for the removal of his tonsils. The court dismissed the complaint at the close of plaintiff’s case. Judgment reversed on the law and a new trial granted, with costs to appellant to abide the event. In our opinion plaintiff established a prima facie case. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.